Court of Appeals, State of M ich igan

                                                ORDER

                                                                                Christopher M. Murray
 Estate of Gregory Messenger v Atain Insurance Company                            Presiding Judge

 Docket No.     344690                                                          David H. Sawyer

 LC No.         2017-158286-CK                                                  Elizabeth L. Gleicher
                                                                                  Judges


                The Court orders that the December 26, 2019 concurring opinion is hereby AMENDED to
correct a clerical error: replace the third sentence of the second paragraph that currently reads, "The sole
issue presented is whether the trial court correctly granted summary disposition in Mains' favor" with,
"The sole issue presented is whether the trial court correctly granted summary disposition in Atain 's
favor."

               In all other respects, the December 26, 2019 concurring opinion remains unchanged .




                         A true copy entered and certified by Jerome W. Zi mmer Jr.. Chief Clerk, on




                                  JA N O3 20 0
                                         Date